 



Exhibit 10.1
EXHIBIT A1
COMMITMENTS

            Bank   Maximum Amount
Bank of America, N.A.
    $ 110,000,000  
 
         
KeyBank National Association
    $ 75,000,000  
 
         
National City Bank
    $ 75,000,000    
Wachovia Bank National Association
    $ 60,000,000  
 
         
U.S. Bank National Association
    $ 50,000,000  
 
         
Fifth Third Bank
    $ 50,000,000  
 
         
Manufacturers and Traders Trust Company
    $ 50,000,000  
 
         
The Huntington National Bank
    $ 50,000,000  
 
         
Charter One Bank, N.A.
    $ 40,000,000  
 
         
Bank of Montreal
    $ 35,000,000  
 
         
Bank of New York
    $ 35,000,000  
 
         
Calyon New York Branch
    $ 35,000,000  
 
         
Comerica Bank
    $ 30,000,000  
 
         
First Merit Bank
    $ 25,000,000  
 
       
 
         
TOTAL
    $ 720,000,000  

 

1   Revised as of December 20, 2007

 